United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Towson, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1415
Issued: March 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 28, 2010 appellant filed a timely appeal from the February 1, 2010 merit
decision of the Office of Workers’ Compensation Programs finding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.1
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$32,078.57 overpayment of compensation because he forfeited compensation for the period
October 27, 1994 to December 29, 1995; (2) whether the Office properly determined that
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
recovery; (3) whether the Office properly required repayment of the overpayment by deducting
$1,400.00 from appellant’s compensation payments every 28 days; and (4) whether the Office
1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. See 20 C.F.R.
§§ 501.2(c) and 501.3.

properly found that appellant abandoned his request for a prerecoupment hearing before an
Office hearing representative.
FACTUAL HISTORY
This case has previously been before the Board. In a March 6, 2003 decision,2 the Board
affirmed the Office’s determination that appellant forfeited compensation for the period covered by
a Form CA-1032 he completed on December 29, 1995 because he failed to fully report his
earnings and employment on the form. The Board found that the Office correctly determined that
appellant worked as an attorney in private practice and had earnings from his self-employment
activities in representing private clients and indigent criminal defendants. The Form CA-1032
specifically requested that appellant report earnings received from employment activities, even if
operated at a loss or if profits were reinvested. The Board found that the Office properly
determined that appellant knowingly omitted reporting his earnings as required by the form.3
The Board modified the Office’s forfeiture determination to reflect that appellant forfeited
compensation for the period October 27, 1994 to December 29, 1995, the 15-month period covered
by a Form CA-1032 completed on December 29, 1995, rather than for the longer period found by
the Office -- October 27, 1994 to March 30, 1996. The Board found that the Office properly
determined that appellant was at fault in creating the overpayment of compensation, thereby
precluding waiver. The Office found that appellant was at fault in the creation of the
overpayment because he failed to provide information about his employment, which he knew or
should have known was material. The Board remanded the case to the Office to recalculate the
amount of the overpayment.4 The facts of the case as set forth in the Board’s prior decision are
incorporated herein by reference.
In a July 17, 2009 letter, the Office advised appellant of its preliminary determination that
he received a $32,078.57 overpayment of compensation because he forfeited benefits for the
period October 27, 1994 to December 29, 1995.5 It recalculated the amount of the overpayment
to reflect the period of forfeiture determined by the Board. The Office made a preliminary
determination that appellant was at fault in the creation of the overpayment because he
“misrepresented and concealed business activity and income on the [Form] CA-1032 income
report, signed on December 29, 1995” and failed to report information on employment or
earnings which he knew or should have known to be material. It requested that he complete an
enclosed overpayment questionnaire form regarding income, expenses and assets (Form
2

Docket No. 01-2252 (issued March 6, 2003).

3

In June 2003 the Office determined that it had improperly suspended appellant’s compensation starting April 1,
1996 for failure to undergo an examination and it retroactively paid him compensation for the period April 1, 1996
to February 28, 1998.
4

The Office had previously calculated that appellant received a $41,565.85 overpayment of compensation based
on its prior determination that he forfeited his compensation for the period October 27, 1994 to March 30, 1996.
5

The Office advised appellant that this preliminary determination was made in accordance with the Board’s
March 6, 2003 decision. The record contains payment records showing that he received $32,078.57 in compensation
for the period October 27, 1994 to December 29, 1995.

2

OWCP-20). The Office advised appellant of actions he could take within 30 days of the date of
the letter, including requesting a prerecoupment hearing with an Office hearing representative.6
On August 14, 2009 appellant requested a prerecoupment hearing with an Office hearing
representative. He completed the Form OWCP-20 on August 14, 2009 indicating that he had
$6,300.00 in monthly income, $5,400.00 in monthly expenses and $331,200.00 in assets. In an
October 1, 2009 letter, the Office advised appellant that a telephonic prerecoupment hearing would
be held on November 12, 2009 at 1:00 p.m. Eastern Time. Appellant was provided a toll-free
number to call at the allotted time.
In a February 1, 2010 decision, the Office finalized the overpayment in the amount of
$32,078.57. It found that appellant was at fault in creating the overpayment, thereby precluding
waiver of recovery. The overpayment would be repaid by deducting $1,400.00 from his ongoing
compensation payments every 28 days. The Office also found that appellant abandoned the
telephonic prerecoupment hearing scheduled for November 12, 2009.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act7 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.8 Section 8129(a) of the Act provides, in
pertinent part, “When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”9
Section 8106(b) of the Act10 provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report his
earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.... An employee who -(1) fails to make an affidavit or report when required; or
(2) knowingly omits or understates any part of his earnings;
“forfeits his right to compensation with respect to any period for which the
affidavit or report was required. Compensation forfeited under this subsection, if
already paid, shall be recovered by a deduction from the compensation payable to
6

Appellant was receiving Office compensation for wage loss at the time the Office issued its February 1, 2010
decision.
7

5 U.S.C. §§ 8101-8193.

8

Id. at § 8102(a).

9

Id. at § 8129(a).

10

Id. at § 8106(b).

3

the employee or otherwise recovered under section 8129 of this title, unless
recovery is waived under that section.”
The Board has held that it is not enough merely to establish that there was unreported
employment or earnings. Appellant can only be subjected to the forfeiture provision of 5 U.S.C.
§ 8106(b) if he or she knowingly failed to report employment or earnings.11 The term knowingly
as defined in the Office’s implementing regulations, means with knowledge, consciously,
willfully or intentionally.12
ANALYSIS -- ISSUE 1
The Board previously determined that appellant forfeited his compensation from
October 27, 1994 to December 29, 1995 because he knowingly failed to report his earnings and
employment on a Form CA-1032 covering this period. Appellant was aware of his responsibility
to report this information but failed to do so.13 The record contains payment records showing
that appellant received $32,078.57 in compensation for the period October 27, 1994 to
December 29, 1995. Because the record supports that appellant forfeited compensation for the
period October 27, 1994 to December 29, 1995 he is not entitled to the compensation received.
The Board finds that the Office properly found that appellant received an overpayment in the
amount of $32,078.57.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that where an overpayment of compensation has
been made “because of an error of fact or law,” adjustment shall be made by decreasing later
payments to which an individual is entitled.14 The only exception to this requirement is a
situation which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery
by the United States may not be made when incorrect payment has been made to an individual
who is without fault and when adjustment or recovery would defeat the purpose of this
subchapter or would be against equity and good conscience.”15 No waiver of payment is
possible if the claimant is not “without fault” in helping to create the overpayment.16

11

Barbara L. Kanter, 46 ECAB 165 (1994).

12

20 C.F.R. § 10.5(n).

13

See supra note 10.

14

5 U.S.C. § 8129(a).

15

Id. at § 8129(b).

16

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

4

In determining whether an individual is not “without fault” or alternatively, “with fault,”
section 10.433(a) of Title 20 of the Code of Federal Regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to
be incorrect….”17
Section 10.433(c) of the Office’s regulations provide:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”18
ANALYSIS -- ISSUE 2
The Board finds that appellant was at fault in the creation of the overpayment because he
failed to provide information about his employment, which he knew or should have known was
material. The CA-1032 form completed by appellant on December 29, 1995 specifically advised
him to report any employment activity or earnings, including self-employment, even if the
business ran at a loss. Appellant was reasonably put on notice that his self-employment as a
lawyer was material information to be furnished to the Office. Appellant’s failure to furnish this
information created the forfeiture of compensation from October 27, 1994 to December 29, 1995
and the resulting overpayment of compensation. Appellant was at fault in the creation of the
overpayment. Recovery of the overpayment is not subject to waiver.19

17

20 C.F.R. § 10.433(a).

18

Id. at § 10.433(c).

19

On appeal, appellant asserted that he was not at fault in the creation of the overpayment. He made various
comments about his belief that the employer retaliated against him for whistle blowing and about his belief that he
was entitled to interest on a retroactive compensation payment. Such matters are not currently before the Board and
appellant did not explain their relevance to the present case.

5

LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of Title 20 of the Code of Federal Regulations provide in pertinent
part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”20
ANALYSIS -- ISSUE 3
The record supports that in requiring repayment of the overpayment by deducting
$1,400.00 from appellant’s compensation payments every 28 days, the Office took into
consideration the financial information submitted by appellant as well as the factors set forth in
section 10.441 and found that this method of recovery would minimize any resulting hardship on
appellant. The Office properly required repayment of the overpayment by deducting $1,400.00
from appellant’s compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 4
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the DO [district Office]. In cases involving
prerecoupment hearings, H&R will also issue a final decision on the
overpayment, based on the available evidence, before returning the case to the
DO.
“(2) However, in any case where a request for postponement has been received,
regardless of any failure to appear for the hearing, H&R should advise the

20

20 C.F.R. § 10.441(a); see Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

6

claimant that such a request has the effect of converting the format from an oral
hearing to a review of the written record.
“This course of action is correct even if H&R can advise the claimant far enough
in advance of the hearing that the request is not approved and that the claimant is,
therefore, expected to attend the hearing and the claimant does not attend.”21
ANALYSIS -- ISSUE 4
In the present case, the Office scheduled a telephonic prerecoupment hearing with an
Office hearing representative at a specific time on November 12, 2009. The evidence establishes
that the Office mailed appropriate notice to the claimant at his address of record. The record also
supports that appellant did not request postponement, failed to appear for the scheduled hearing
and failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. As this meets the conditions for abandonment specified in the Office’s procedure manual,
it properly found that appellant abandoned his request for a prerecoupment hearing before an
Office hearing representative.22
CONCLUSION
The Board finds that the Office properly determined that appellant received a $32,078.57
overpayment of compensation because he forfeited compensation from October 27, 1994 to
December 29, 1995. The Board finds that the Office properly determined that appellant was at
fault in creating the overpayment of compensation and that, therefore, the overpayment was not
subject to waiver. The Board further finds that the Office properly required repayment of the
overpayment by deducting $1,400.00 from appellant’s compensation payments every 28 days
and that the Office also properly found that appellant abandoned his request for a prerecoupment
hearing before an Office hearing representative.

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
22

See also Claudia J. Whitten, 52 ECAB 483, 485 (2001). After appellant abandoned the hearing, a decision was
appropriately made based on the evidence of record. See supra note 21. On appeal, he asserted that an Office
claims examiner forged his signature on the request form for a prerecoupment hearing. Appellant did not provide
any evidence to support this assertion.

7

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

